Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing A Global View Select Financial Data Year ended December 31 (in thousands of U.S. Dollars, except per share data) Revenues Cost of revenues Gross margin 72.7% 74.6% 74.6% Total operating expenses Operating profit (loss) Net profit (loss) Diluted profit (loss) per ordinary share Cash, cash equivalents and marketable securities Dear Shareholders: We made great strides in 2006 fulfilling our vision of offering physicians a platform of products - PillCam SB, PillCam ESO, PillCam COLON and Agile patency - that provide a complete, internal view of the GI tract in the most patient-friendly means possible. At the same time, we transformed Given Imaging into a multi-product, globally-focused organization operating in the three largest markets  the United States, Europe and Asia/Japan. In addition to expanding our product line, we increased international revenues as a percentage of total revenues. Sales of PillCam SB outside of the United States increased by a solid 25% over last year. Global expansion represents a critical part of our growth strategy and we expect our international business to contribute an even greater percentage of our financial performance in 2007. We are pleased to announce that we have just received approval to sell and market PillCam SB in Japan  one of the largest healthcare markets in the world. This is an important milestone for Given Imaging and one of my top priorities since joining the company one year ago. Solid Financial Progress We made solid financial progress in 2006. Most importantly, after one quarter of negative non-GAAP results, we restored the Company to profitability as of the second quarter and ended the year with non-GAAP net income of $3.7 million. We are confident that we have built the necessary foundation to return to top-line growth of more than 20% for the years to come. Sales for the year increased to $95 million, a 9.4% increase over 2005. As of December 31, we had approximately $96 million in cash, cash equivalents and marketable securities. We also had a positive operating cash-flow and a debt-free balance sheet. Multiple products. International reach. A commitment to being the world leader in Gl diagnostic imaging. A Comprehensive View of the Gl Tract With three video capsules and one non-imaging capsule, our products enable physicians to visualize almost the entire GI tract. Our newest addition to the PillCam Platform, PillCam COLON received the CE Mark in October enabling us to market the product throughout the European Union. This was a tremendous milestone for our company, and we will begin rolling out our newest products this coming summer in select European countries. We have submitted our PillCam COLON data packet to the United States Food and Drug Administration (FDA) and expect the agency to make a decision on regulatory clearance in 2007. Initial studies have shown PillCam COLON to be an effective tool for physicians to visualize the large intestine in patients who have had an incomplete colonoscopy or those who are unwilling or unable to have a colonoscopy. Our dissolvable Agile patency capsule received regulatory clearance in the United States in May 2006. Gastroenterologists have already embraced the capsule for its ability to determine if a patient has strictures that will prevent the PillCam SB from passing through the GI tract. We continue to work closely with our partner InScope to broaden awareness and increase demand for PillCam ESO. Increasingly, the medical community is recognizing PillCam ESO for its ability to detect esophageal varices, dilated blood vessels within the wall of the esophagus, that affect 40% of U.S. patients with liver cirrhosis. If left untreated, varices can burst and result in fatal bleeding in 20% of these patients. Accelerating Growth During the first half of 2006 we spent a significant amount of time evaluating and fine tuning our sales strategy in the United States. By increasing our sales force by 50% and shifting their focus to driving PillCam capsule sales, we were able to achieve solid results. Over 165,000 PillCam SB capsules were sold in 2006, a record for the Company, bringing total PillCam SB sales to almost 500,000 capsules since the product was launched in 2001. Our shift in sales strategy also resulted in a 21% increase in worldwide capsule reorders from our existing customer base, representing nearly 95% of total PillCam revenues in 2006. As the leader in capsule endoscopy, we are responsible for educating and training physicians on this patient-friendly GI diagnostic tool. Over the course of the year we trained hundreds of physicians on PillCam capsule endoscopy, while the company and outside gastrointestinal societies sponsored capsule endoscopy education courses. We believe that this investment will help advance PillCam capsule use around the world as more physicians bring their practices in line with the ICCE Consensus statements. Reimbursement also continues to drive Given Imagings growth. In November, the Centers for Medicare and Medicaid Services (CMS) announced that beginning in January 2007, physicians would have a permanent CPT code under which PillCam ESO procedures can be reimbursed. A CPT code is an essential element for individual health plans around the United States to issue their own PillCam ESO coverage policies. Today, over 6 million individuals in the United States are currently reimbursed for PillCam ESO for surveillance of esophageal varices, and we anticipate this number will increase substantially next year as we and our partner InScope educate physicians about the new code. Increasing numbers of U.S. and international payers widened their reimbursement policies for PillCam SB during the year. Several U.S. payers designated PillCam SB as a primary diagnostic tool, which means that patients do not have to undergo another endoscopic procedure before capsule endoscopy with PillCam SB.
